t c summary opinion united_states tax_court esther a d’avilar petitioner v commissioner of internal revenue respondent docket no 10097-04s filed date esther a d’avilar pro_se michelle l maniscalco for respondent carluzzo special_trial_judge this case for the redetermination of a deficiency was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax petitioner has conceded the correctness of the adjustments that give rise to the deficiency the dispute between the parties focuses on petitioner’s entitlement to deductions not claimed on her original return the issues for decision are whether petitioner is entitled to various itemized and business_expense deductions shown on an amended_return not processed by respondent the unprocessed amended_return whether respondent may claim an increased deficiency based upon income reported on a schedule c included with the unprocessed amended_return and whether respondent may now assert a sec_6662 accuracy-related_penalty based upon petitioner’s failure to keep records to substantiate deductions claimed on the unprocessed amended_return background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in brooklyn new york during the year in issue petitioner was employed by the city of new york and earned wages totaling dollar_figure evidenced by the issuance of a form_w-2 wage and tax statement that also shows dollar_figure of federal_income_tax withholdings prepared federal_income_tax returns for other individuals and made cash contributions totaling dollar_figure to the brooklyn tabernacle deliverance center petitioner’s timely filed federal_income_tax return shows her name as the paid preparer and marcy multiservice center as the name of the firm of the paid preparer on that return petitioner reported wage income of dollar_figure claimed exemption deductions for herself and three dependents claimed the standard_deduction and claimed an earned_income_credit computed by treating each of two dependents as a qualifying_child petitioner did not elect to itemize deductions on her return and she did not include a schedule c profit and loss from business with that return her return shows no taxable_income and no income_tax_liability the dollar_figure refund claimed on petitioner’s return consists of dollar_figure of federal_income_tax withholdings from her wages and a dollar_figure earned_income_credit attached to petitioner’s return is a form_w-2 from the city of new york that reports the wages and income_tax withholdings shown on petitioner’s return in the notice_of_deficiency respondent increased petitioner’s income by dollar_figure which is the difference between no explanation has been provided for the discrepancies between the forms w-2 contained in the record the wages she was paid_by the city of new york and the wages she reported on her return respondent also allowed a dollar_figure child_tax_credit although no such credit was claimed on petitioner’s return the income_tax_liability shown in the notice_of_deficiency is dollar_figure when added to the computational reduction in the earned_income_credit dollar_figure that results from the increase in petitioner’s income the deficiency amounts to dollar_figure in date petitioner submitted an amended_return to respondent the amended_return was not processed by respondent and none of the items reported on the amended_return are taken into account in the notice_of_deficiency the amended_return includes a schedule a itemized_deductions on which the following deductions are claimed dollar_figure for state_and_local_income_taxes dollar_figure for home mortgage interest and dollar_figure for gifts to charity the amended_return also includes a schedule c profit or loss from business on which gross_income of dollar_figure is reported and the following expenses are deducted dollar_figure for advertising dollar_figure for commissions and fees dollar_figure for rent dollar_figure for repairs and maintenance dollar_figure for supplies dollar_figure for utilities and dollar_figure for other expenses when offset against the gross_income reported on the schedule c the foregoing deductions result in the dollar_figure net_loss shown on that schedule discussion as noted above petitioner now agrees that she underreported her wages from the city of new york on her return she now challenges respondent’s refusal to adjust the deficiency here in dispute to take into account the deductions claimed on the schedules a and c attached to her amended_return itemized_deductions in computing an individual’s taxable_income the individual may elect to itemize deductions sec_63 d and e the election is made on the individual’s return sec_63 in the absence of such an election the individual’s taxable_income is computed with reference to the standard_deduction sec_63 and c here petitioner did not elect to itemize deductions on her return but she elected to do so on the amended_return this she is entitled to do sec_63 sec_1_63-1 income_tax regs nevertheless she is required to substantiate the deductions claimed on the schedule a included with the amended_return sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs furthermore to have any consequence here the total of the allowable itemized_deductions must exceed the standard_deduction ie dollar_figure mathematically the itemized_deductions claimed on the schedule a can exceed the standard_deduction only if all or at least a portion of the home mortgage interest_expense_deduction is allowed in general and simply put a taxpayer is entitled to a deduction for qualified_residence_interest referred to on the schedule a as home mortgage interest sec_163 in this case petitioner has failed to establish that any such interest has been paid she produced a copy of a mortgage but the instrument shows that the underlying indebtedness is payable on demand assuming without finding that the real_estate subject_to the mortgage is a qualified_residence within the meaning of sec_163 and it remains that petitioner has not produced any documents evidencing that any payments on the mortgage had been made during the year in issue petitioner is not entitled to the deduction for home mortgage interest claimed on the schedule a included with the unprocessed amended_return that being so as noted above we need not consider whether petitioner is entitled to the deductions for state income taxes and gifts to charity because the total of those two claimed deductions even if allowed in full would be less than the standard_deduction schedule c items in general a taxpayer is entitled to a deduction for all ordinary and necessary business_expenses sec_162 the types of deductions claimed on the schedule c included with the unprocessed amended_return consisted of the types of expenses contemplated by sec_162 nevertheless except for her employment with the city of new york we cannot tell with any degree of certainty whether petitioner was otherwise employed during the year in issue furthermore to the extent she was with the possible exception of the deduction for commissions and fees petitioner has failed to substantiate any of the deductions claimed on the schedule c petitioner is not entitled to any of the deductions claimed on the schedule c included with the unprocessed amended_return respondent’s claim for an increased deficiency at trial respondent requested leave to claim an increased deficiency based upon the income reported on the schedule c included with the unprocessed amended_return ignoring various technical and procedural infirmities surrounding respondent’s request we note that respondent has been in possession of the unprocessed amended_return since date as best can be determined from the record that return has been treated more or less as a nullity from the date of receipt until the date of trial we see no reason to change its status at this point in the proceeding respondent’s request to claim an increased deficiency is denied respondent’s request to impose a sec_6662 penalty at trial respondent also requested leave to impose a sec_6662 penalty upon the ground that petitioner failed to maintain adequate_records to substantiate the deductions claimed on the unprocessed amended_return see sec_1_6662-3 income_tax regs again ignoring the technical and procedural infirmities surrounding respondent’s request given the manner in which the amended_return has been treated imposition of the penalty is not appropriate respondent’s request is denied reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
